Name: Commission Regulation (EC) No 1482/95 of 28 June 1995 determining as a transitional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agri-foodstuffs;  agricultural policy
 Date Published: nan

 29 . 6. 95 EN Official Journal of the European Communities No L 145/43 COMMISSION REGULATION (EC) No 1482/95 of 28 June 1995 determining as a transitional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof 2913/92 so as to introduce as from 1 July 1996 a monthly rate together with a safeguard mechanism ; whereas, to facilitate the switchover to the arrangements resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations, provision should be made for the application to agricultural product groups as from 1 July 1995 of the provisions it is proposed to apply generally from 1 July 1996 ; Whereas, as a result, there exists for a transitional period a system of agricultural amounts levied on imports based on two different conversion rates according to whether the amounts in question are fixed directly in ecus in the Common Customs Tariff or not ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 ( 1 ) thereof, Whereas the amounts fixed in ecus by Council Regula ­ tion (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), a last amended by Commission Regulation (EC) No 31 15/94 (3), are to be converted into national currency at the rate determined in accordance with Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4), as last amended by the Act of Accession of Austria, Finland and Sweden ; Whereas Article 1 of Regulation (EEC) No 2913/92 provides that Article 18 of that Regulation is to apply without prejudice to special rules laid down in other fields ; whereas, pursuant to Council Regulation (EEC) No 1167/76 of 17 May 1976 amending Annex IV to Regula ­ tion (EEC) No 816/70 laying down additional provisions for the common organization of the market in wine and the Common Customs Tariff as regards the exchange rate applicable to customs duties on certain wines (% the agri ­ cultural conversion rate is to apply to wine other than sparkling wine covered by CN codes 2204 21 11 to 2204 21 99 and 2204 29 12 to 2204 29 99 ; Whereas, pursuant to the Agreement concluded during the Uruguay Round of multilateral trade negotiations, most import duties are to be expressed in ecus as from 1 July 1995 in the case of agricultural products and products resulting from the processing thereof ; whereas, to prevent deflection of trade, duties expressed in ecus must be converted into national currencies using conver ­ sion rates updated more frequently than those referred to in Article 18 of Regulation (EEC) No 2913/92 ; Whereas the Commission intends proposing, to that end, an amendment to Article 18 of Regulation (EEC) No Article 1 1 . Notwithstanding Article 18 of Regulation (EEC) No 2913/92 and Regulation (EEC) No 1167/76, paragraph 2 shall apply until 30 June 1996 in respect of products covered by the Combined Nomenclature codes listed in the Annex. 2. The value of the ecu in national currencies to be used for the purposes of determining the tariff classifica ­ tion of goods and customs duties shall be fixed once a month . The rates applying for such conversion shall be those published in the Official Journal of the European Communities, C series, by virtue of the second-to-last quotation day of the month . The rates shall apply during the whole month thereafter. However, where the rate applicable at the beginning of the month differs by more than 5 % from the rate published by virtue of the second-to-last quotation day preceding the 1 5th day of that month , the latter rate shall apply from the 1 5th day to the end of the month in ques ­ tion . For the purposes of this Regulation a quotation day is understood to be any day in respect of which the Commission determines a rate for the ecu, with the exception of 31 December. Article 2 This Regulation shall enter into force on 1 July 1 995. (') OJ No L 349, 31 . 12 . 1994, p. 105. (2) OJ No L 256 , 7 . 9 . 1987, p. 1 . 0 OJ No L 345, 31 . 12 . 1994, p. 1 . (*) OJ No L 302, 19 . 10 . 1992, p. 1 . O OJ No L 135, 24 . 5 . 1976, p. 42. No L 145/44 EN Official Journal of the European Communities 29 . 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX CN codes of products referred to in Article 1 of Regulation (EC) No 1482/95 :  all CN codes in Chapters 1 , 2 and 4,  CN codes commencing with 0504, 0505 10 90, 0505 90 , 0509 00 90 and 0511 ,  all CN codes in Chapters 6, 7 and 8 ,  CN codes in Chapter 9 , excepting those commencing with 0903,  all CN codes in Chapters 10, 11 and 12,  CN codes in Chapter 13 , excepting those commencing with 1301 , 1302 11 00 , 1302 19 10, 1302 19 99, 1302 32 90 and 1302 39 00 ,  all CN codes in Chapters 15 to 19,  CN codes in Chapter 20, excepting vine leaves, hops shoots and other edible parts of plants covered by CN codes 2001 90 96 and 2008 99 99,  all CN codes in Chapter 21 ,  CN codes in Chapter 22, excepting 2201 90 00,  all CN codes in Chapters 23 and 24,  CN codes commencing with 2905 43 00 and 2905 44,  CN codes commencing with 3501 , excepting 3501 90 10, and with 3505, excepting 3503 10 50,  CN codes commencing with 3502 10 91 , 3502 10 99, 3502 90 51 and 3502 90 59,  CN codes commencing with 3809 10 and 3823 60,  CN codes commencing with 5301 and 5302.